United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
O.S., Appellant
and
DEPARTMENT OF THE NAVY, SUBMARINE
BASE, Bangor, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-824
Issued: July 20, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 5, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated October 31, 2006 regarding a hearing loss claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUES
The issues are: (1) whether appellant’s claim for an employment-related hearing loss was
barred by the time limitation provisions of 5 U.S.C. § 8122; and (2) whether the Office properly
denied appellant’s request for a hearing.
FACTUAL HISTORY
On July 25, 2006 appellant filed an occupational disease claim (Form CA-2) alleging that
he sustained hearing loss as a result of his federal employment. In response to a question on the
claim form as to the date he first became aware of his condition, he reported January 1, 1978.

With respect to the date that appellant first realized that the condition was causally related to
employment, he reported January 1, 1980.
In a form entitled “checklist for filing federal occupational hearing loss claim,” appellant
indicated that he was last exposed to hazardous noise in 1988. He first noticed hearing loss in
1980 and as to the date that he first related hearing loss to employment, and the reason why, he
stated “none.” An employment history form indicated that appellant worked as a stockman and
motor vehicle operator, retiring from federal employment in 1988.
The record contains audiograms dated December 28, 2005 and July 25, 2006.1 By letters
dated September 14, 2006, the Office requested additional information from appellant and the
employing establishment. The employing establishment responded that appellant was retired and
no medical or other information was available. Appellant responded by letter dated
October 1, 2006. With respect to the date that he first noticed his hearing loss, he stated, “in
2005.” Appellant stated that he did not report hearing loss to his employer, since he was not
aware of it at that time. In response to inquiry as to the date that he first related hearing loss to
employment and how he realized this, appellant stated, “Did not notice hearing loss to work
expos[ure] since there was loud noises and every one spoke very loud to hear over the noises at
work. After I retired I notice[d] I had a hard time hearing people and they had to repeat in a
normal conversation.”
By decision dated October 31, 2006, the Office determined that the claim was not filed in
a timely manner pursuant to 5 U.S.C. § 8122. The Office noted that appellant indicated on the
claim form that he was aware of an employment-related hearing loss as of January 1, 1980.
Appellant requested a hearing before an Office hearing representative by letter
postmarked December 11, 2006. By decision dated January 9, 2007, the Office determined that
the request for hearing was untimely. The Office further determined the issue could equally well
be addressed through the reconsideration process.
LEGAL PRECEDENT -- ISSUE 1
Section 8122(a) of the Act states, “An original claim for compensation or death must be
filed within three years after the injury or death.”2 This section also indicates that a claim not
filed within three years will not be allowed unless the immediate supervisor had actual
knowledge of the injury or death within 30 days or written notice of injury was given within 30
days.3 Section 8122(b) provides that, in latent disability cases, the time limitation does not begin
to run until the claimant is aware, or by the exercise of reasonable diligence should have been
aware, of the causal relationship between his employment and the compensable disability.4
1

The record also contains audiograms dated January 6 and May 31, 2001, but the name on the reports is not
appellant’s.
2

5 U.S.C. § 8122(a).

3

Id.

4

5 U.S.C. § 8122(b).

2

ANALYSIS -- ISSUE 1
The record established that appellant was last exposed to noise in his federal employment
in 1988. As noted, the time limitation period does not begin to run until appellant is aware, or
reasonably should be aware, of the injury and its relationship to employment. The Office made a
determination that this date was January 1, 1980 based on information provided on the claim
form. While the information on the claim form is probative evidence, it is not dispositive in the
presence of additional relevant evidence.5 Appellant indicated, for example, in the October 1,
2006 statement that he was not aware of a hearing loss at the time he was employed. He also
reported that he did not notice a hearing loss until 2005, which may correspond to the 2005
audiogram of record. Medical evidence regarding hearing loss is relevant to the issue of when a
claimant reasonably should be aware of a condition and its relationship to employment.6
The Office did not properly address all of the relevant evidence and make proper findings
on the timeliness issue. It is not clear, for example, whether appellant had audiograms prior to
2005. The Office did not address appellant’s statements that appeared to conflict with his initial
reference to 1980 as the date he was aware of an employment-related hearing loss, nor did it
discuss the medical evidence.
On remand, the Office should secure any additional relevant evidence on the issue of
when appellant knew or should have known of an employment-related hearing loss. This would
include clarification from appellant regarding his prior statements, as well as any relevant
medical evidence. After such further development as the Office deems necessary, it should issue
an appropriate decision with proper findings. In view of the Board’s determination on this issue,
it will not address the denial of a hearing request issue.
CONCLUSION
The evidence of record is not sufficient to determine whether the claim was timely filed
and the case is remanded for further development.

5

See L.C., 57 ECAB
(Docket No. 06-1190, issued September 18, 2006) (Appellant had reported 1985 on the
claim form as the date he was aware of an employment-related hearing loss, but subsequently explained this was the
date of an ear infection. The Board found the time limitation period did not begin to run until a July 2004
audiogram showed hearing loss).
6

Id.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 31, 2006 is set aside and the case remanded for further
action consistent with this decision of the Board.
Issued: July 20, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

